                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


STEVEN BENKO,

                              Petitioner,

v.                                                 CIVIL ACTION NO. 5:15-cv-14802
                                                   (Criminal No. 5:14-cr-00144)

UNITED STATES OF AMERICA,

                              Respondent.



                         MEMORANDUM OPINION AND ORDER


       On November 6, 2015, the Petitioner filed a motion under 28 U.S.C. § 2255 to vacate, set

aside or correct sentence (Document 37). By Standing Order (Document 38) entered on November

9, 2015, the matter was referred to the Honorable Dwane L. Tinsley, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636.

       On September 6, 2018, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 54) wherein it is recommended that this Court deny the Petitioner’s

§ 2555 motion and dismiss this matter from the docket. As the result of deadline extensions,

objections to the Magistrate Judge’s Proposed Findings and Recommendation were due by

January 21, 2019.

       Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the
                                               1
factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s right

to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363,

1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Petitioner’s motion under 28 U.S.C. § 2255 to vacate,

set aside or correct sentence (Document 37) be DENIED, and that this matter be DISMISSED

from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Tinsley, counsel of record, and any unrepresented party.

                                             ENTER:         January 24, 2019




                                                2
